Exhibit 10.1


AMENDMENT TO THE MANAGEMENT AGREEMENT
This AMENDMENT (this “Amendment”) dated as of the 1 day of April, 2018, to the
MANAGEMENT AGREEMENT made as of the 11th day of March 2014 (the “Management
Agreement”), among CERES MANAGED FUTURES LLC, a Delaware limited liability
company (“CMF”), CERES ORION L.P., a New York limited partnership (the
“Partnership”) and WILLOWBRIDGE ASSOCIATES INC. a Delaware corporation (the
“Advisor”, and together with CMF and the Partnership, the “Parties”).
W I T N E S S E T H:
WHEREAS, Ceres Orion L.P. changed its name from Orion Futures Fund L.P.
effective February 28, 2018;
WHEREAS, the Partnership, CMF and the Advisor wish to amend the Management
Agreement to decrease the Advisor’s management fee compensation; and
WHEREAS, pursuant to Section 11 of the Management Agreement, the Management
Agreement may be amended by written consent of the parties.
NOW, THEREFORE, the parties agree as follows:
1.         The text of Section 3(a) of the Management Agreement shall be deleted
in its entirety and replaced by the following:
“In consideration of and as compensation for all of the services to be rendered
by the Advisor to the Partnership under this Agreement, the Partnership shall
pay the Advisor (i) an incentive fee payable quarterly equal to 20% of New
Trading Profits (as such term is defined below) earned by the Advisor for the
Partnership and (ii) a monthly fee for professional management services equal to
1/12 of 1.25% (1.25% per year) of the month-end Net Assets of the Partnership
allocated to the Advisor (computed monthly by multiplying the adjusted net
assets of the Partnership allocated to the Advisor as of the last business day
of each month by 1.25% and dividing the result thereof by 12).”


2.         The foregoing amendment shall take effect as of the 1st day of April
2018.
 
3.         In all other respects the Management Agreement remains unchanged and
of full force and effect.


4.         This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original but all of which taken together shall
constitute the same agreement.


5.         This Amendment shall be governed by and construed in accordance with
the laws of the State of New York.
[Signature Page Follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the day and year first above written.



 
CERES MANAGED FUTURES LLC
             
By
/s/ Patrick T. Egan                      
   
Patrick T. Egan
   
President & Director
             
CERES ORION L.P.
       
By:  Ceres Managed Futures LLC, its general partner
             
By
/s/ Patrick T. Egan                     
   
Patrick T. Egan
   
President & Director
             
WILLOWBRIDGE ASSOCIATES INC.
             
By  /s/ Steven R. Crane                         
 
Name: Steven R. Crane
 
Title:  Chief Financial Officer




- 2 -